DETAILED ACTION
	This office action is in response to the continuation (CON) application filed on April 26, 2022.  Claim 1 is pending, as the sole claim. 
	Because a continuation-in-part (CIP) was filed on August 11, 2019 to add the current subject matter (with Figs. 13-21), the effective filing date of this application will be August 11, 2019 unless otherwise noted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant is reminded that upon the cancellation of claims to a non-elected invention (some claims from parent application are not currently pending), the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
It is noted that Applicant has not filed an Information Disclosure Statement.  If Applicant becomes aware of any prior art that may be pertinent to the examination and analysis of the claimed subject matter, a PTO-1449 form should be filed.

Specification
The abstract of the disclosure is objected to because this abstract should read akin to the claim 1.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: in para [0019], the typo “mili-Kelvins” exists.  Appropriate correction is required.

Drawings
The original drawings (twenty-six (26) pages) were received on April 26, 2022.  These drawings are acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities: Regarding claim 1, the phrase “wherein the graphene layers” should read “wherein the one or more graphene layers” for clarity.  Further regarding claim 1, the claim body should be re-drafted carefully, because it is not necessarily required that two different dielectric materials are required in addition to the graphene (of the “graphene layer”).  For example, in a broadest reasonable interpretation using a frame-of-reference, the material “graphene” can be considered to have “dielectric” type properties (depending on the usage of such graphene).  For these reasons, it is not immediately apparent that (1) graphene, (2) a first dielectric, and (3) a second (different) dielectric are all required in claim 1.  The graphene of the “graphene layer” could itself be the 1st dielectric.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Zhao CN 109 634 025 B (at least via January 22, 2019).
Zhao CN 109 634 025 B teaches (ABS; Fig. 1; attached English translation; Claim 1) a graphene structure (Fig. 1) comprising: one or more graphene layers (G), wherein the one or more graphene layers include at least two different dielectric materials (A and B; MgF2 crystal and ZnS crystal; see Zhao claim 1), which clearly, fully meets Applicant’s claimed structural limitations of sole independent claim 1. 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaminer US 2016/0227639 A1.
Kaminer US 2016/0227639 A1 teaches (ABS; Fig. 11A; paragraphs [0107] – [0109]; Claims) a graphene structure (Fig. 11A) comprising: one or more graphene layers (1110a and 1110b), wherein the one or more graphene layers also include at least two different dielectric materials (“dielectric substrate” 1140a and 1140b; and also “the cavity 1145 is filled with solid dielectric materials”; para [0108]; but also note that the graphene itself of Kaminer could be considered as a (3rd dielectric)), which clearly, fully meets Applicant’s claimed structural limitations of sole independent claim 1. 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torres JR et al. U.S.P. No. 10,121,932 B1.
Torres JR et al. U.S.P. No. 10,121,932 B1 teaches (ABS; Figs. 1, 2, 3A-3C, 5A-5C; corresponding text in columns 3-10; Claims) a graphene structure (Figs. 2, 3B, 3C, etc.) comprising: one or more graphene layers (layered configuration), wherein the one or more graphene layers include at least two different dielectric materials (230/240 or 330/340 of Torres are two different dielectric materials; further 210 and/or 220 could have dielectric-like properties in the layer(s)), which clearly, fully meets Applicant’s claimed structural limitations of sole independent claim 1. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over allowed claims 1, 6, and 9 of U.S. Patent No. 11,314,144 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because current independent claim 1 is anticipated by the allowed limitations of independent claims 1 (see also dependent claims 6 and 9) in the parent ‘144 patent.    Each claimed feature of pending claim 1 is expressly found within allowed claim 1, as the graphene structure of allowed claim 1 requires “one or more graphene layer”, because it claims one graphene structure which imputes a “layer”, and finally in allowed claim 1 the phrase is found that “the graphene structure includes two different dielectric materials.”  Applicant may file a timely terminal disclaimer to the ‘144 parent patent, because claim 1 is not identical to those allowed.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure: PTO-892 form reference A, which is the parent patent ‘144.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        October 18, 2022